DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in this application.

Response to Arguments
Applicant’s arguments regarding the rejections of claims 1-20 under 35 U.S.C. 112a have been fully considered and are not fully persuasive. Some of the rejections have been withdrawn. However, the rejection of claim 7 has been maintained.

Applicant’s arguments regarding the rejections of claims 6 and 7 under 35 U.S.C. 112b have been fully considered and are not fully persuasive. Some of the rejections have been withdrawn. However, new 112(b) rejections are applied to claims 1-20.

Applicant’s arguments regarding the 35 U.S.C. 101 rejections of claims 1-8, 10-13, 15-20 have been fully considered but they are not persuasive. Some of the Applicant’s arguments regarding the 35 U.S.C. 101 rejections are about limitations that have been deleted from the claims or limitations that are not present in the claims. A detailed 35 U.S.C. 101 rejection is shown below.

Applicant's arguments regarding the 35 U.S.C. 103 rejections of claims 1-20 have been fully considered but they are not persuasive. The arguments are moot because the arguments do not apply to the new grounds of rejection from the references being applied in the current rejection.
Claim Objections
Claim 7 is objected to because of the following informalities: it is missing a period.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As per claim 7:
	Lines 1-8 recite “wherein the first profile comprises a first subset of data collection parameters selected according to an amount of time spent by the first application in at least one of the detected: (i) user's presence state, and (ii) foreground or background application state, and wherein the second profile comprises a second subset of data collection parameters selected according to an amount of time spent by the second application in at least one of the detected: (i) the user's presence state, and (ii) the other foreground or background application state” but this is not supported by the specification. The specification recites in paragraph [0070] that “method 300 may compute a score for each application being monitored that is a weighed combination of the metrics (user presence, foreground/background, AC/DC, and utilization) multiplied by the execution time spent by that application in that state: S = wltl + w2t2 + w3t3 + w4t4. At block 304, method 400 sorts the applications in descending order, for example, and selects the highest ranked (or top) N applications for optimization.” Therefore, a weighted sum of execution times spent by applications in different states is a score that used to determine which applications to optimize first. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per claims 1, 10, and 18 (line numbers refer to claim 1):
	Line 21 recites “the sensor” but it is unclear if it refers to “at least one sensor” in lines 9-10. If so, the same terms should be used. 

As per claims 4 and 13 (line numbers refer to claim 4):
	Lines 1-3 recite “wherein the foreground or background application state, and the other foreground or background application state, are each detected by an energy estimation engine” and claim 1 recites “a foreground or background application state that are obtained using at least one sensor” and “another foreground or background application state that are obtained using the sensor” so it is unclear whether the/the other foreground or background application state is obtained using a sensor or using an energy estimation engine. 

As per claim 7:
	In lines 2-4 they recite “an amount of time spent by the first application in at least one of the detected: (i) user's presence state, and (ii) foreground or background application state” and lines 6-8 recite “an amount of time spent by the second application in at least one of the detected: (i) the user's presence state, and (ii) the other foreground or background application state” but it is unclear what exact time intervals are being obtained (Is the amount of time spent in the detected user’s presence state the amount of time the user is present or the amount of time the user is not present? See Fig. 4).
	Lines 3 and 7 recite “the detected” which lacks antecedent basis. 

As per claims 9 and 14 (line numbers refer to claim 9):
	Lines 2, 4, 6, and 8 recite “third subset”, “fourth subset”. “fifth subset”, and “sixth subset”, respectively but claims 1 and 8, which claim 9 depend upon do not recite first and second subset. 

As per claim 10:
	Lines 11, 25, and  29-30 recite “the first application” and lines 22, 27, and 31 recite “the second application” which lack antecedent basis. 

As per claim 14:
	Lines 4, 6, 8, and 10 recite “the application” but it is unclear which application this is referring to. 

Claims 2, 3, 5, 6, 8, 11, 12, 15, 16, 17, 19, and 20 are dependent on claims 1, 10, and 18 and fail to resolve the deficiencies of claims 1, 10, and 18, so they are rejected for the same reasons as claims 1, 10, and 18 above. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8, 10-13, and 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more. 

As per claim 1, in step 1 of the 101 analysis, the examiner has determined that the claim is directed to a method. Therefore, the claim is directed to one of the four statutory categories of invention. 
In step 2A prong 1 of the 101 analysis, the examiner has determined that the claim recites a judicial exception. Specifically, the limitations of “identifying a first application”, “assigning a first score to the first application based upon a user’s presence state and a foreground or background application state”, “identifying a second application”, “assigning a second score to the second application based upon another user’s presence state, and another foreground or background application state”, “optimizing performance by selecting a first profile for the first application according to the user's presence state and the foreground or background application state, and selecting a second profile for the second application according to the other user's presence state, and the other foreground or background application state”, and “wherein the performance optimization of the first application is prioritized over the second application in response to the first score being greater than the second score” recite mental processes. Identifying a first and a second application are mental processes because a human could look and find a first and second application. Assigning first and second scores are mental processes because humans can do arithmetic in their heads to determine a score. Selecting a profile based on application state is a mental step because humans can use their judgement to select profiles based on parameters. Prioritizing performance optimization of the first application over the second application in response to the first score being greater than the second score is a mental processes because a human can compute scores in the mind, determine which score is greater, and identify that the application with the higher score should be prioritized. 
In step 2A prong 2 of the 101 analysis, the examiner has determined that the additional elements, alone or in combination do not integrate the judicial exceptions into a practical application for the following rationale: 
The limitations “a user’s presence state, and a foreground or background application state that are obtained using at least one sensor” and “another user’s presence state, and another foreground or background application state that are obtained using the sensor” represent insignificant, extra-solution activities. The term "extra-solution activity" can be understood as "activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim" (MPEP 2106.05(g)). The examiner has determined that the above limitations are directed to mere data gathering activities which is a category of insignificant extra-solution activities (MPEP 2106.05(g)). 
The limitations “by an Information Handling System (IHS)” and “by the IHS" apply judicial exceptions on a generic computer. “Alappat’s rationale that an otherwise ineligible algorithm or software could be made patent-eligible by merely adding a generic computer to the claim was superseded by the Supreme Court’s Bilski and Alice Corp. decisions” so therefore applying judicial exceptions on an IHS which according to the specification may be “a personal computer (e.g., desktop or laptop), tablet computer, mobile device (e.g., Personal Digital Assistant (PDA) or smart phone), server (e.g., blade server or rack server), a network storage device, or any other suitable device” which are generic computers does not integrate the judicial exceptions into a practical application (MPEP 2106.05(b)) 

In step 2B of the 101 analysis, the examiner has determined that the additional elements, alone or in combination do not recite significantly more than the abstract ideas identified above for the following rationale: 
The limitations “a user’s presence state, and a foreground or background application state that are obtained using at least one sensor” and “another user’s presence state, and another foreground or background application state that are obtained using the sensor” represent insignificant, extra-solution activities and are well-understood, routine, or conventional because they are directed to “electronic record keeping” (MPEP 2106.05(d)). These are additional elements that the courts have recognized as well-understood, routine, or conventional (MPEP 2106.05(d)). The citation of court cases in the MPEP meets the Berkheimer evidentiary burden since citation of a court case in the MPEP is one of the 4 types of evidentiary support that can be used to prove that the additional elements are well-understood, routine, or conventional (see 125 USPQ2d 1649 Berkheimer v. HP, Inc.). Thus, the limitations do not amount to significantly more than the abstract idea.
The limitations “by an Information Handling System (IHS)” and “by the IHS" apply judicial exceptions on a generic computer and therefore do not provide significantly more.


As per claim 10, in step 1 of the 101 analysis, the examiner has determined that the claim is directed to an Information Handling System and is directed to one of the four statutory categories of invention. 
In step 2A prong 1 of the 101 analysis, the examiner has determined that the claim recites a judicial exception. Specifically, the limitations of “assign a first score to a first application based upon a user's presence state, and a foreground or background application state”, “assign a second score to a second application based upon another user's presence state, and another foreground or background application state”, “optimize performance by selecting a first profile for the first application according to the user's presence state and the foreground or background application state, and selecting a second profile for the second application according to the other user's presence state, and the other foreground or background application state” and “wherein the performance optimization of the first application is prioritized over the second application in response to the first score being greater than the second score” recite mental processes. Assigning first and second scores are mental processes because humans can do arithmetic in their head to determine a score. Selecting a profile based on application state is a mental step because humans can use their judgement to select profiles based on parameters. Prioritizing performance optimization of the first application over the second application in response to the first score being greater than the second score is a mental processes because a human can compute scores in the mind, determine which score is greater, and identify that the application with the higher score should be prioritized.
In step 2A prong 2 of the 101 analysis, the examiner has determined that the additional elements, alone or in combination do not integrate the judicial exceptions into a practical application for the following rationale: 
The limitations “a user's presence state, and a foreground or background application state that are obtained using at least one sensorPage 5 of 17Application No: 16/560,209Docket No.: 116125.01” and “another user's presence state, and another foreground or background application state that are obtained using the sensor” represent insignificant, extra-solution activities. Further analysis regarding these limitations are shown above.
The limitations “processor” and “a memory coupled to the processor, the memory having program instructions stored thereon that, upon execution by the processor, cause the IHS to" apply judicial exceptions on a generic computer. Applying judicial exceptions on processor, memory, and IHS which are generic computing components does not integrate the judicial exceptions into a practical application. 
In step 2B of the 101 analysis, the examiner has determined that the additional elements, alone or in combination do not recite significantly more than the abstract ideas identified above for the following rationale: 
The limitations “a user's presence state, and a foreground or background application state that are obtained using at least one sensor” and “another user's presence state, and another foreground or background application state that are obtained using the sensor” represent insignificant, extra-solution activities and thus, the limitations do not amount to significantly more than the abstract idea. Further analysis regarding these limitations are shown above.
The limitations “a processor” and “a memory coupled to the processor, the memory having program instructions stored thereon that, upon execution by the processor, cause the IHS to" apply judicial exceptions on a generic computer and therefore do not provide significantly more.

As per claim 18, the examiner has determined that it is directed to signals per se. Therefore, it is not directed to one of the four statutory categories, but it could be amended to fall within a statutory category. The rest of the analysis is similar to the analysis for claim 1.

As per claim 2, and similarly for claim 11 (which depends on claim 10), the claim recites a limitation of “wherein the user's presence state, and the other user presence state, each comprise at least one of present and absent”, features which only further describe the mental step, so the limitation does not include features that integrate the judicial exceptions into a practical application and does not recite significantly more than the abstract idea.

As per claim 3, and similarly for claim 12 (which depends on claim 11), the claim recites a limitation of “wherein the user's presence state, and the other user presence state, each comprise at least one of near-field, mid-field, and far-field”, features which only further describe the mental step, so the limitation does not include features that integrate the judicial exceptions into a practical application and does not recite significantly more than the abstract idea.

As per claim 4, and similarly for claim 13 (which depends on claim 10), the claim recites an additional limitation of “wherein the foreground or background application state, and the other foreground or background application state, are each detected by an energy estimation engine”, features which only further describe the insignificant extra-solution activities. Therefore, the additional limitation does not include features that integrate the judicial exceptions into a practical application and does not recite significantly more than the abstract idea.

As per claim 19, it recites the additional limitations “assign the first score to the first application based upon: (i) the user's presence state, and (ii) the foreground or background application state” and “assign the second score to a second application based upon: (i) the other user's presence state, (ii) the other foreground or background application state” are mental processes and are discussed above. The additional element “wherein the program instructions, upon execution, further cause the IHS to” is a generic computing component and the additional element “detect, during execution of the second application: (i) another user's presence state, and (ii) another foreground or background application state” is an insignificant extra-solution activity so they do not integrate the judicial exceptions into a practical application and do not recite significantly more than the abstract idea.

As per claim 15, and similarly for claim 20 (which depends on claim 19), it recites the additional limitation “assign the first score to the first application further based upon: (iii) a power adaptor state, and (iv) a hardware utilization state” and “assign the second score to the second application based upon: (iii) another power adaptor state, and (iv) another hardware utilization state”, features which only further describe the abstract idea itself. The additional element “wherein the program instructions, upon execution by the processor, further cause the IHS to” amount to no more than mere instructions to apply the abstract idea on a generic computer. Additional elements “detected during execution of the first application” and “detected during execution of the second application” are insignificant extra-solution activities. Therefore, claims 15 and 20 do not include features that integrate the judicial exceptions into a practical application and does not recite significantly more than the abstract idea.

As per claim 5, the claim recites “further comprising assigning the first score to the first application based upon a power adaptor state, and assigning the second score to the second application based upon another power adaptor state, each power adapter state comprising at least one of AC and DC, AC-only, and DC-only” features which only further describe the abstract idea. Therefore, the limitation does not include features that integrate the judicial exceptions into a practical application and does not recite significantly more than the abstract idea.

As per claim 6, and similarly for claim 17 (which depends on claim 15), the claim recites “wherein a first subset of data collection parameters are selected according to a hardware utilization state detected during execution of the first application, and wherein a second subset of data collection parameters are selected according to another hardware utilization state detected during execution of the second application, and wherein the hardware utilization state, and the other hardware utilization state, each comprise at least one of low, medium, and high”, features which only further describe the abstract idea. Therefore, the limitation does not include features that integrate the judicial exceptions into a practical application and does not recite significantly more than the abstract idea.

As per claim 7, it recites “wherein the first profile comprises a first subset of data collection parameters selected according to an amount of time spent by the first application in at least one of the detected: (i) user's presence state, and (ii) foreground or background application stat

As per claim 8, it recites the additional limitation of “wherein prioritizing the performance optimization of the first application further comprises modifying a collection frequency of data usable to optimize the performance of the first application based upon a combination of at least: (i) the user's presence state, and (ii) the foreground or background application state”, features which only further describe the abstract idea itself. Modifying a collection frequency is a mental process because humans can think about changing how frequently they collect data. 

As per claim 9, it recites the additional limitation of “further comprising at least one of: a third subset of data collection parameters used by an application optimization engine in response to the user being present and the first application being in the foreground; a fourth subset of data collection parameters used by the application optimization engine in response to the user being present and the first application being in the background; a fifth subset of data collection parameters used by the application optimization engine in response to the user being absent and the first application being in the foreground; or a sixth subset of data collection parameters used by the application optimization engine in response to the user being absent and the first application being in the background”. This limitation is an improvement in the functioning of a computer and therefore fails Step 2A prong two. Therefore, claim 9 is not rejected under 35 U.S.C. 101.

As per claim 14, it recites the additional limitation of “wherein the program instructions, upon execution by the processor, further cause the IHS to” amount to no more than mere instructions to apply the abstract idea on a generic computer. Additionally, claim 14 recites “apply a third subset of data collection parameters to a performance optimization application in response to the user being present and the application being in the foreground; apply a fourth subset of data collection parameters to the performance optimization application in response to the user being present and the application being in the background; apply a fifth subset of data collection parameters to the performance optimization application in response to the user being absent and the application being in the foreground; or apply a sixth subset of data collection parameters to the performance optimization application in response to the user being absent and the application being in the background”. This limitation is an improvement in the functioning of a computer and therefore fails Step 2A prong two. Therefore, claim 14 is not rejected under 35 U.S.C. 101.

As per claim 16, it recites “wherein the power adaptor state, and the other power adaptor state, each comprise at least one of AC and DC, AC-only, and DC-only” which further describe the abstract idea. Therefore, it does not integrate the judicial exceptions into a practical application and does not recite significantly more than the abstract idea.

Claims 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.    
The claims do not fall within at least one of the four categories of patent eligible subject matter because they are directed to signals per se. With regards to claim 18, the claim is drawn to a memory storage device. The specification recites in paragraph [0011] that “a memory storage device may have program instructions stored thereon that, upon execution by one or more processors of an IHS, cause the IHS to: detect, during execution of a first application: (i) a user's presence state, and (ii) a foreground or background application state; and select a collection frequency of data usable to optimize performance of the first application based upon the detection.” This is the only recitation of a memory storage device in the specification of the instant application and the specification does not provide a clear definition of a memory storage device. Thus, applying the broadest reasonable interpretation in light of the specification and taking into account the meaning of the words in their ordinary usage as they would be understood by one of ordinary skill in the art (MPEP 2111), the claim as a whole covers both transitory and non-transitory memory storage devices. A transitory memory storage device does not fall into any of the 4 categories of invention (process, machine, manufacture, or composition of matter).
The claim may be amended by changing "memory storage device" to "non-transitory memory storage device ", thus excluding that portion of the scope covering transitory signals.
Claims 19 and 20 depend on claim 18 above and do not cure the deficiency thereof, and therefore they are rejected under the same reason.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 8, 10-11, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Trigalo et al. (US 20200272517 A1 herein Trigalo) in view of Ma et al. (CN106557150A herein Ma). 
The claim mappings of Ma will be made with a translation of CN106557150A.
Trigalo was cited in the previous office action. 

As per claim 1, Trigalo teaches the invention substantially as claimed including a method, comprising: identifying, by an Information Handling System (IHS), a first application ([0070] lines 1-2 The operations in accordance with the teachings herein may be performed by a computer (as IHS); Fig. 1; [0087] lines 9-11 the shared hardware and communication resources management system will identify workload generator A 120-a; [0080] lines 5-7 Each WGs 120 can be one or more of the following: a Virtual Machine (VM), a micro service, a software container, an application);
assigning a first score to the first application based upon a user’s presence state, and a foreground or background application state  ([0082] lines 1-15 Each given WGs 120 can have one or more of the following usage attributes:… one or more respective users conducting one or more sessions on the given WG 120, one or more session characteristics (e.g. session protocol, session duration…one or more application characteristics (e.g. type of application, application activity time for each user, application is running in the foreground or just opened in the background; [0083] lines 9-15  the collection can be by shared hardware and communication resources management system externally monitoring the WGs 120. The shared hardware and communication resources management system can utilize the collected current and historical attributes' values to determine an importance score for a given WG 120; [0121] lines 2-7 label historical information related to the sessions of users of a plurality of WGs 120: how frequently are sessions opened, what is the average session duration, how many sessions they open in parallel, what is the resource consumption trend throughout the session, which application do they open during which hours; User’s presence state is taught by Trigalo because Trigalo recites application activity time for each user and when users open applications.);  
identifying, by the IHS, a second application ([0087] lines 5-7 the shared hardware and communication resources management system will identify workload generator B 120-b; [0044] lines 6-7 applications executing on the respective WG);
assigning a second score to the second application based upon another user’s presence state, and another foreground or background application state (Abstract lines 3-12 the system comprising a processing resource configured to: obtain historical and current information indicative of past and current utilizations of portions of the shared hardware and communication resources by respective WGs of the plurality of WGs, at a plurality of points-in-time… determine importance scores for one or more of the WGs, based on the historical and current information of the respective WG [0082] lines 1-15 Each given WGs 120 can have one or more of the following usage attributes:… one or more respective users conducting one or more sessions on the given WG 120, one or more session characteristics (e.g. session protocol, session duration…one or more application characteristics (e.g. type of application, application activity time for each user, application is running in the foreground or just opened in the background; [0083] lines 9-15 the collection can be by shared hardware and communication resources management system externally monitoring the WGs 120. The shared hardware and communication resources management system can utilize the collected current and historical attributes' values to determine an importance score for a given WG 120; [0121] lines 2-7 label historical information related to the sessions of users of a plurality of WGs 120: how frequently are sessions opened, what is the average session duration, how many sessions they open in parallel, what is the resource consumption trend throughout the session, which application do they open during which hours); and  
optimizing performance by selecting a first profile for the first application and selecting a second profile for the second application ([0147] lines 8-12 A risk 300 assessment service of the shared hardware and communication resources management system 200 can fetch logs of high importance WGs 120 more frequently than logs are collected for other WGs 120 that are not members of the high importance WGs 120; [0101] lines 17-20 as WGs 120 that have more business value to the organization will have higher importance scores and thus will receive more monitoring and management resources),
wherein the performance optimization of the first application is prioritized over the second application in response to the first score being greater than the second score ([0128] lines 9-14 the prioritization policy indicates that WGs 120 having higher importance score are allocated or re-allocated with more resources (i.e. one or more of: resource A 130-a, resource B 130-b, resource C 130-c, resource D 130-d, . . . , resource N 130-n) than WGs 120 having lower importance score; [0147] lines 8-12 A risk 300 assessment service of the shared hardware and communication resources management system 200 can fetch logs of high importance WGs 120 more frequently than logs are collected for other WGs 120 that are not members of the high importance WGs 120; [0129] lines 10-12 the automatic prevention measures include one or more of the following: risk detection, optimization).

	Trigalo fails to teach state that are obtained using at least one sensor; state that are obtained using the sensor; optimizing performance by selecting a first profile for the first application according to the user's presence state and the foreground or background application state, and selecting a second profile for the second application according to the other user's presence state, and the other foreground or background application state.

	However, Ma teaches state that are obtained using at least one sensor; state that are obtained using the sensor ([0140] The first determining submodule 7042 is configured to determine whether the target application is running in the foreground; [0200] the sensor assembly 1314 can also detect a change in the position of the device 1300 or a component of the device 1300 , the presence or absence of user contact with the device 1300); 
optimizing performance by selecting a first profile for the first application according to the user's presence state and the foreground or background application state, and selecting a second profile for the second application according to the other user's presence state, and the other foreground or background application state ([0099-0100] In step B1, when monitoring that the user is not watching the terminal, determine whether the target application is running in the foreground; In step B2, when the target application is running in the foreground, the target application is switched to run in the background, and the screen is turned off; [0101] When it is detected that the user is not watching the terminal, it can be further determined whether the target application is running in the foreground. If it is running in the foreground, the target application can be switched to run in the background and turn off the screen, so as to ensure that the target application is running when the user is not watching the terminal. On the basis of the normal operation of the application, the power consumption can be reduced and the standby time of the terminal can be extended; [0085] The target application may be several designated applications, or several preset applications such as video applications, audio applications, reading applications; [0112] The information reflects the user's status information in all frames of shooting pictures in the first M-1 preset shooting period and the first n-1 frames of shooting pictures in the Mth preset shooting period when the user is not watching the terminal. When the user is watching the screen, if the status information of the user in the ith frame of the shooting picture until the Nth preset shooting period still reflects that the user has not watched the screen, the duration of the user not watching the terminal is the Nth).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Trigalo with the teachings of Ma because Ma’s teachings reduce power consumption (see Ma, [0101] If it is running in the foreground, the target application can be switched to run in the background and turn off the screen, so as to ensure that the target application is running when the user is not watching the terminal. On the basis of the normal operation of the application, the power consumption can be reduced).
	

As per claim 2, Trigalo and Ma teach the method of claim 1. Trigalo specifically teaches wherein the user's presence state, and the other user presence state, each comprise at least one of present (Trigalo, [0082] lines 5-7 one or more respective users conducting one or more sessions on the given WG 120, one or more session characteristics (e.g. session protocol, session duration; [0121] lines 2-7 label historical information related to the sessions of users of a plurality of WGs 120: how frequently are sessions opened, what is the average session duration, how many sessions they open in parallel, what is the resource consumption trend throughout the session, which application do they open during which hours).
	Additionally, Ma teaches wherein the user's presence state, and the other user presence state, each comprise at least one of present and absent ([0200] the presence or absence of user contact with the device 1300).

As per claim 8, Trigalo and Ma teach the method of claim 1. Trigalo specifically teaches wherein prioritizing the performance optimization of the first application further comprises modifying a collection frequency of data usable to optimize the performance of the first application (Trigalo, [0026] lines 1-4 the prioritization policy indicates that WGs having higher importance score are allocated or re-allocated with more resources than WGs having lower importance score; [0129] lines 5-12 In these cases, more resources…are allocated for automatic prevention measures for WGs 120 having higher importance score than for WGs 120 having lower importance score. In some cases, the automatic prevention measures include one or more of the following: risk detection, optimization; [0083] lines 13-15 utilize the collected current and historical attributes' values to determine an importance score for a given WG 120; [0080] lines 5-7 Each WGs 120 can be one or more of the following: a Virtual Machine (VM), a micro service, a software container, an application; [0147] lines 10-12 fetch logs of high importance WGs 120 more frequently than logs are collected for other WGs 120 that are not members of the high importance WGs 120).
Additionally, Ma teaches optimize the performance of the first application based upon a combination of at least: (i) the user's presence state, and (ii) the foreground or background application state ([0099-0100] In step B1, when monitoring that the user is not watching the terminal, determine whether the target application is running in the foreground; In step B2, when the target application is running in the foreground, the target application is switched to run in the background, and the screen is turned off; [0101] When it is detected that the user is not watching the terminal, it can be further determined whether the target application is running in the foreground. If it is running in the foreground, the target application can be switched to run in the background and turn off the screen, so as to ensure that the target application is running when the user is not watching the terminal. On the basis of the normal operation of the application, the power consumption can be reduced and the standby time of the terminal can be extended;).

As per claim 10, it is a system claim of claim 1, so it is rejected for the same reasons as claim 1 above. Additionally, Trigalo teaches processor; and a memory coupled to the processor, the memory having program instructions stored thereon that, upon execution by the processor, cause the IHS to perform operations (Trigalo, Fig. 1; [0061] lines 2-6 a non-transitory computer readable storage medium having computer readable program code embodied therewith, the computer readable program code, executable by at least one processor of a computer to perform a method; [0070] lines 1-2 The operations in accordance with the teachings herein may be performed by a computer (as IHS)).

As per claim 11, it is a system claim of claim 2, so it is rejected for the same reasons as claim 2 above.

As per claim 18, it is a memory storage device claim of claim 1, so it is rejected for the same reasons as claim 1 above. Additionally, Trigalo teaches a memory storage device having program instructions stored thereon that, upon execution by one or more processors of an Information Handling System (IHS), cause the IHS to perform operations (Trigalo, Fig. 1; [0061] lines 2-6 a non-transitory computer readable storage medium having computer readable program code embodied therewith, the computer readable program code, executable by at least one processor of a computer to perform a method; [0070] lines 1-2 The operations in accordance with the teachings herein may be performed by a computer (as IHS)).

As per claim 19, Trigalo and Ma teach the memory storage device of claim 18. Trigalo specifically teaches wherein the program instructions, upon execution, further cause the IHS to (Trigalo, [0061] lines 2-6 a non-transitory computer readable storage medium having computer readable program code embodied therewith, the computer readable program code, executable by at least one processor of a computer (as IHS) to perform a method): assign the first score to the first application based upon: (i) the user's presence state, and (ii) the foreground or background application state; detect, during execution of the second application: (i) another user's presence state, and (ii) another foreground or background application state (Trigalo, [0087] lines 9-11 the shared hardware and communication resources management system will identify workload generator A 120-a; [0080] lines 5-7 Each WGs 120 can be one or more of the following: a Virtual Machine (VM), a micro service, a software container, an application; [0083] lines 13-15 utilize the collected current and historical attributes' values to determine an importance score for a given WG 120; Abstract lines 4-12 obtain historical and current information indicative of past and current utilizations of portions of the shared hardware and communication resources by respective WGs of the plurality of WGs, at a plurality of points-in-time, wherein the historical and current information includes WG usage attributes of the respective WGs at the respective points-in-time; determine importance scores for one or more of the WGs, based on the historical and current information of the respective WG; [0044] lines 6-7 applications executing on the respective WG; [0082] lines 1-14 Each given WGs 120 can have one or more of the following usage attributes:…one or more application characteristics (e.g. type of application, application activity time for each user, application is running in the foreground or just opened in the background; [0121] lines 2-7 label historical information related to the sessions of users of a plurality of WGs 120: how frequently are sessions opened, what is the average session duration, how many sessions they open in parallel, what is the resource consumption trend throughout the session, which application do they open during which hours); assign the second score to a second application based upon: (i) the other user's presence state, (ii) the other foreground or background application state (Trigalo, [0087] lines 5-7 the shared hardware and communication resources management system will identify workload generator B 120-b; [0083] lines 13-15 utilize the collected current and historical attributes' values to determine an importance score for a given WG 120; Abstract lines 4-12 obtain historical and current information indicative of past and current utilizations of portions of the shared hardware and communication resources by respective WGs of the plurality of WGs, at a plurality of points-in-time, wherein the historical and current information includes WG usage attributes of the respective WGs at the respective points-in-time; determine importance scores for one or more of the WGs, based on the historical and current information of the respective WG; [0044] lines 6-7 applications executing on the respective WG; [0082] lines 1-14 Each given WGs 120 can have one or more of the following usage attributes:…one or more application characteristics (e.g. type of application, application activity time for each user, application is running in the foreground or just opened in the background; [0121] lines 2-7 label historical information related to the sessions of users of a plurality of WGs 120: how frequently are sessions opened, what is the average session duration, how many sessions they open in parallel, what is the resource consumption trend throughout the session, which application do they open during which hours).
Claims 7, 9, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Trigalo and Ma, as applied to claim 1 above, in view of Liang (CN107734617A).
The claim mappings of Liang are made with a translation of CN107734617A.

As per claim 7, Trigalo and Ma teach the method of claim 1. 

Trigalo and Ma fail to teach wherein the first profile comprises a first subset of data collection parameters selected according to an amount of time spent by the first application in at least one of the detected: (i) user's presence state, and (ii) foreground or background application stat

However, Liang teaches wherein the first profile comprises a first subset of data collection parameters selected according to an amount of time spent by the first application in at least one of the detected: (i) user's presence state, and (ii) foreground or background application stat([0055] In other embodiments, whether the user is currently in a sleep state can also be determined according to eye features. For example, the current eye state of the user can be determined, and the eye state can include open eyes and closed eyes. If the user is in the closed eye state for a period of time, such as 10 minutes, it can be determined that the user is currently in a sleep state. Among them, the two biggest differences in appearance when eyes are opened and closed are color distribution and geometric shape. Therefore, eye feature information can be obtained by blinking detection method based on color distribution or template matching method based on geometric shape, etc. It is determined whether the human eye is in a closed state according to the above-mentioned eye feature information; [0041]  the preset time period can be set to the time period when the user usually falls asleep; [0043-0046] Obtain the starting time point of the above preset time period; Determine whether the current time reaches the above starting time point; If it is reached, it is determined that the current time is within the preset time period. Step S103, photographing the user to obtain a current image of the user, and extracting user feature information from the image; [0012] If the user is in a sleep state, the application program currently running in the foreground of the terminal is closed.).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Trigalo and Ma with the teachings of Liang to reduce power consumption (see Liang, [0020] reducing the power consumption of the electronic device and improving the battery life of the electronic device.).

As per claim 9, Trigalo and Ma teach the method of claim 8. Trigalo specifically teaches set of data collection parameters used by an application optimization engine (Trigalo, [0147] lines 10-12 fetch logs of high importance WGs 120 more frequently than logs are collected for other WGs 120 that are not members of the high importance WGs 120; [0129] lines 1-12 the management activities performed by the shared hardware and communication resources management system 200 are automatic prevention measures for preventing failure of one or more WGs 120 to meet service level goals...the automatic prevention measures include one or more of the following: risk detection, optimization; [0080] lines 5-7 Each WGs 120 can be one or more of the following: a Virtual Machine (VM), a micro service, a software container, an application; Set of data collection parameters is taught because the specification of the instant application recites that an example of the set of data collection parameters is a collection rate of data.). 

Trigalo and Ma fail to teach further comprising at least one of: a third set of data collection parameters used by an application optimization engine in response to the user being present and the first application being in the foreground; a fourth set of data collection parameters used by the application optimization engine in response to the user being present and the first application being in the background; a fifth set of data collection parameters used by the application optimization engine in response to the user being absent and the first application being in the foreground; or a sixth set of data collection parameters used by the application optimization engine in response to the user being absent and the first application being in the background.

However, Liang teaches further comprising at least one of: a third set of data collection parameters used by an application optimization engine in response to the user being present and the first application being in the foreground; a fourth set of data collection parameters used by the application optimization engine in response to the user being present and the first application being in the background; a fifth set of data collection parameters used by the application optimization engine in response to the user being absent and the first application being in the foreground; or a sixth set of data collection parameters used by the application optimization engine in response to the user being absent and the first application being in the background ([0084] The closing module 304 is used for closing the application program currently running in the foreground of the terminal when the sleep determination module 303 determines that it is yes; [0055] In other embodiments, whether the user is currently in a sleep state can also be determined according to eye features. For example, the current eye state of the user can be determined, and the eye state can include open eyes and closed eyes. If the user is in the closed eye state for a period of time, such as 10 minutes, it can be determined that the user is currently in a sleep state. Among them, the two biggest differences in appearance when eyes are opened and closed are color distribution and geometric shape. Therefore, eye feature information can be obtained by blinking detection method based on color distribution or template matching method based on geometric shape, etc. It is determined whether the human eye is in a closed state according to the above-mentioned eye feature information).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Trigalo and Ma with the teachings of Liang to reduce power consumption (see Liang, [0020] reducing the power consumption of the electronic device and improving the battery life of the electronic device.).

As per claim 14, it is a system claim of claim 9. Therefore, it is rejected for the same reasons as claim 9 above.

Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Trigalo and Ma, as applied to claims 2 and 11 above, in view of Akira et al. (WO2016136220A1 herein Akira).
The claim mappings of Akira are made with the translation of WO2016136220A1.
	Akira was cited in the previous office action.

As per claim 3, Trigalo and Ma teach the method of claim 2. Ma specifically teaches wherein the user's presence state, and the other user presence state, each comprise at least one of near-field ([0200] Sensor assembly 1314 may include a proximity sensor configured to detect the presence of nearby objects in the absence of any physical contact.).

Trigalo and Ma to teach wherein the user's presence state, and the other user presence state, each comprise at least one of mid-field, and far-field

However, Akira teaches wherein the user's presence state, and the other user presence state, each comprise at least one of mid-field, and far-field (pg. 12 lines 475-478 Then, preferably, the detection range of the human body detection device 44 is a short-distance region (region a), a medium-distance region (regions b to d), and a long-distance region (regions e to g) according to the distance from the indoor unit 1.); pg. 13 lines 503-505 the control unit 9 determines whether or not a person exists in a region in which the detection range is divided into a plurality of areas based on the signal output by the human body detection device 44.).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Trigalo and Ma with the teachings of Akira because Akira’s teaching of determining the presence of users the different regions provides the advantage of adjusting settings according to where the user is (see Akira, pg. 12 lines 483-486 According to this, it is directed toward the head of a user sitting or lying in a short distance region (area a), which is likely to actively listen to music or the like generated from the indoor unit 1. Therefore, music or the like can be emitted from the speaker unit 43. As a result, it is possible to deliver high-quality music or the like to the user.).

As per claim 12, it is a system claim of claim 3, so it is rejected for the same reasons as claim 3 above.

Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Trigalo and Ma, as applied to claims 1 and 10 above, in view of Rangarajan et al. (US 20160150072 A1 herein Rangarajan).
Rangarajan was cited in the previous office action.
As per claim 4, Trigalo and Ma teach the method of claim 1. Trigalo specifically teaches wherein the foreground or background application state, and the other foreground or background application state, are each detected (Trigalo, [0082] lines 11-14 one or more application characteristics (e.g. type of application, application activity time for each user, application is running in the foreground or just opened in the background).

Trigalo and Ma fail to teach application states are each detected by an energy estimation engine.

However, Rangarajan teaches application states are each detected by an energy estimation engine ([0104] lines 3-13 a function that estimates or approximates the power utilization of an application such as the audio/video application 124-1-12 executing in the foreground state… a function that estimates or approximates the power utilization of an application such as the audio/video application 124-1-12 executing in the background state; [0114] lines 10-15 The analytics runtime information may also include, but is not limited to, estimated or forecasted application execution duration and their respective execution states (e.g., foreground state, background state, suspended state, etc.) for each application estimated or forecasted for execution).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Trigalo and Ma with the teachings of Rangarajan because Rangarajan’s teaching of an energy estimation engine provides the advantage of determining usage patterns and providing suggestions in order to increase a power reserve (see Rangarajan, [0018] By aggregating usage patterns of the devices, the predictive power management system may provide context sensitive recommendations for the user and/or mobile device to, terminate, configure, and/or modify one or more components and/or applications of the device in order to increase the power reserve of the mobile device.).

As per claim 13, it is a system claim of claim 4, so it rejected for the same reasons as claim 4 above.

Claims 5, 15, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Trigalo and Ma, as applied to claims 1, 10, and 19 above, in view of Mizuura (US 20130275788 A1).
Mizuura was cited in the previous office action.

As per claim 5, Trigalo and Ma teach the method of claim 1. 
Trigalo and Ma fail to teach further comprising assigning the first score to the first application based upon a power adaptor state, and assigning the second score to the second application based upon another power adaptor state, each power adapter state comprising at least one of AC and DC, AC-only, and DC-only.

However, Mizuura teaches further comprising assigning the first score to the first application based upon a power adaptor state, and assigning the second score to the second application based upon another power adaptor state, each power adapter state comprising at least one of AC and DC, AC-only, and DC-only ([0024] table data including separate scores which are defined in advance for a case where the computer 1 is driven by power supplied from the battery 34 as the internal power source and a case where the computer 1 is driven by power supplied from the AC adapter 36 as the external power source for each of set values (a first to an N-th set values) for a setting item X associated with saving of power consumed by the computer 1; [0028] The AC adapter 36 includes, e.g., an attachment plug connectable to a receptacle of a commercial power source or the like as an external power source and is configured to be capable of converting AC power obtained from the commercial power source into DC power and supplying the DC power to the information processing device 3. When CPU 31 detects that power is supplied from the AC adapter 36, the CPU 31 drives the sections of the computer 1 by power supplied from the AC adapter 36 and controls the battery 34 to accumulate power. When the CPU 31 detects that power is not supplied from the AC adapter 36, the CPU 31 performs control to drive the sections of the computer 1 by power accumulated in the battery 34; [0033] a score based on a result of checking the presence or absence of supply of power from the AC adapter 36; [0023] table data used in processing by the information processing device).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Trigalo and Ma with the teachings of Mizuura because Mizuura’s teaching of scores based on power adaptor state provide an indication of the power-saving status of the computer (see Mizuura, [0038] lines 1-3 The CPU 31 calculates a total point score Point[AIl] as an index of level of power-saving performance corresponding to drive status of the computer 1 with current set values).

As per claim 15, Trigalo and Ma teach the IHS of claim 10. Trigalo specifically teaches wherein the program instructions, upon execution by the processor, further cause the IHS to (Trigalo, [0061] lines 2-6 a non-transitory computer readable storage medium having computer readable program code embodied therewith, the computer readable program code, executable by at least one processor of a computer (as IHS) to perform a method): 
assign the first score to the first application further based upon: (iv) a hardware utilization state, detected during execution of the first application (Trigalo, [0087] lines 9-11 the shared hardware and communication resources management system will identify workload generator A 120-a; [0080] lines 5-7 Each WGs 120 can be one or more of the following: a Virtual Machine (VM), a micro service, a software container, an application; Abstract lines 4-12 obtain historical and current information indicative of past and current utilizations of portions of the shared hardware and communication resources by respective WGs of the plurality of WGs, at a plurality of points-in-time, wherein the historical and current information includes WG usage attributes of the respective WGs at the respective points-in-time; determine importance scores for one or more of the WGs, based on the historical and current information of the respective WG);  and 
assign the second score to the second application based upon: (iv) another hardware utilization state, detected during execution of the second application (Trigalo, [0087] lines 5-7 the shared hardware and communication resources management system will identify workload generator B 120-b; Abstract lines 4-12 obtain historical and current information indicative of past and current utilizations of portions of the shared hardware and communication resources by respective WGs of the plurality of WGs, at a plurality of points-in-time, wherein the historical and current information includes WG usage attributes of the respective WGs at the respective points-in-time; determine importance scores for one or more of the WGs, based on the historical and current information of the respective WG).

Trigalo and Ma fail to teach that the first/second score was assigned based on (iii) a/another power adaptor state.

However, Mizuura teaches the first/second score was assigned based on (iii) a/another power adaptor state (Fig. 2; [0024] lines 2-6 separate scores which are defined in advance for a case where the computer 1 is driven by power supplied from the battery 34 as the internal power source and a case where the computer 1 is driven by power supplied from the AC adapter 36 as the external power source).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Trigalo and Ma with the teachings of Mizuura because Mizuura’s teaching of scores based on power adaptor state provide an indication of the power-saving status of the computer (see Mizuura, [0038] lines 1-3 The CPU 31 calculates a total point score Point[All] as an index of level of power-saving performance corresponding to drive status of the computer 1 with current set values).

As per claim 16, Trigalo, Ma, and Mizuura teach the method of claim 15. Mizuura teaches wherein the power adaptor state, and the other power adaptor state, each comprise at least one of AC and DC, AC-only, and DC-only (Mizuura, [0028] lines 1-10 The AC adapter 36 includes, e.g., an attachment plug connectable to a receptacle of a commercial power source or the like as an external power source and is configured to be capable of converting AC power obtained from the commercial power source into DC power and supplying the DC power to the information processing device 3. When CPU 31 detects that power is supplied from the AC adapter 36, the CPU 31 drives the sections of the computer 1 by power supplied from the AC adapter 36 and controls the battery 34 to accumulate power; [0024] table data including separate scores which are defined in advance for a case where the computer 1 is driven by power supplied from the battery 34 as the internal power source and a case where the computer 1 is driven by power supplied from the AC adapter 36 as the external power source for each of set values (a first to an N-th set values) for a setting item X associated with saving of power consumed by the computer 1).

As per claim 20, it is a memory storage device claim 15, so it is rejected for the same reasons as claim 15 above.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Trigalo and Ma, as applied to claim 1 above, in view of Ito et al. (US 20100229182 A1 herein Ito).
Ito was cited in the previous office action.

As per claim 6, Trigalo and Ma teach the method of claim 1. Trigalo specifically teaches wherein a first subset of data collection parameters are selected according to a hardware utilization state detected during execution of the first application, and wherein a second subset of data collection parameters are selected according to another hardware utilization state detected during execution of the second application, and wherein the hardware utilization state, and the other hardware utilization state, each comprise at least one of low and high ([0036] the monitoring activity includes providing a user with information relating to monitored WGs of the WGs, wherein the monitored WGs are selected from the WGs based on a resource utilization threshold, wherein the resource utilization threshold depends on the importance scores, wherein the current utilizations of the portions of the shared hardware and communication resources monitored WGs is above the resource utilization threshold; [0079] monitor and control the shared hardware and communication resources; [0101] The shared hardware and communication resources management system 200 can utilize the importance scores in order to prioritize the WGs 120 correctly. This can lead to better utilization of the limited organizational shared hardware and communication resources 110, as WGs 120 that have more business value to the organization will have higher importance scores and thus will receive more monitoring and management resources from the shared hardware and communication resources management system 200; [0125] lines 4-9 The top priority screen displays WGs 120 with resource utilization above a resource utilization threshold (for example a 70% resource utilization threshold). For WGs 120 with a high importance score the resource utilization threshold can be lower (for example a 50% resource utilization threshold)).

Trigalo and Ma fail to teach wherein a/another hardware utilization state, each comprise at least one of medium.

However, Ito teaches wherein a/another hardware utilization state, each comprise at least one of medium (Fig. 4; [0057] lines 6-10 collects the CPU utilization of the monitoring target device 20 to distinguish the load state of the internal resource of the monitoring target device 20 by three stages, that is, a low load, a middle load, and a high load, from the collected CPU utilization; [0059] lines 4-9 the state in which the CPU utilization is lower than 30% is defined as a "low load state", the state in which the CPU utilization is not lower than 30% and lower than 70% is defined as a "middle load state", and the state in which the CPU utilization is not lower than 70% is defined as a "high load state").

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Trigalo and Ma with the teachings of Ito because Ito’s teaching of low, medium, and high CPU utilization and allocating high, middle, and low priority log information according to the levels of CPU utilization provides the advantage of efficient processing (see Ito, [0029] lines 2-4 provide a log information issuing device that can securely and efficiently issue significant log information including a high-priority log message even if a high load).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Trigalo, Ma, and Mizuura, as applied to claim 15 above, in view of Ito.

As per claim 17, Trigalo, Ma, and Mizuura teach the method of claim 15. Trigalo teaches wherein a first subset of data collection parameters are selected according to a hardware utilization state detected during execution of the first application, and wherein a second subset of data collection parameters are selected according to another hardware utilization state detected during execution of the second application, and wherein the hardware utilization state, and the other hardware utilization state, each comprise at least one of low and high ([0036] the monitoring activity includes providing a user with information relating to monitored WGs of the WGs, wherein the monitored WGs are selected from the WGs based on a resource utilization threshold, wherein the resource utilization threshold depends on the importance scores, wherein the current utilizations of the portions of the shared hardware and communication resources monitored WGs is above the resource utilization threshold; [0079] monitor and control the shared hardware and communication resources; [0101] The shared hardware and communication resources management system 200 can utilize the importance scores in order to prioritize the WGs 120 correctly. This can lead to better utilization of the limited organizational shared hardware and communication resources 110, as WGs 120 that have more business value to the organization will have higher importance scores and thus will receive more monitoring and management resources from the shared hardware and communication resources management system 200; [0125] lines 4-9 The top priority screen displays WGs 120 with resource utilization above a resource utilization threshold (for example a 70% resource utilization threshold). For WGs 120 with a high importance score the resource utilization threshold can be lower (for example a 50% resource utilization threshold)).

Trigalo, Ma and Mizuura fail to teach wherein the/the other hardware utilization state, each comprise at least one of medium.

However, Ito teaches wherein the/the other hardware utilization state, each comprise at least one of medium (Fig. 4; [0057] lines 6-10 collects the CPU utilization of the monitoring target device 20 to distinguish the load state of the internal resource of the monitoring target device 20 by three stages, that is, a low load, a middle load, and a high load, from the collected CPU utilization; [0059] lines 4-9 the state in which the CPU utilization is lower than 30% is defined as a "low load state", the state in which the CPU utilization is not lower than 30% and lower than 70% is defined as a "middle load state", and the state in which the CPU utilization is not lower than 70% is defined as a "high load state").

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Trigalo, Ma, and Mizuura with the teachings of Ito because Ito’s teaching of low, medium, and high CPU utilization and allocating high, middle, and low priority log information according to the levels of CPU utilization provides the advantage of efficient processing (see Ito, [0029] lines 2-4 provide a log information issuing device that can securely and efficiently issue significant log information including a high-priority log message even if a high load).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSING CHUN LIN whose telephone number is (571)272-8522.  The examiner can normally be reached on Mon - Fri 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571)272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MENG AI T AN/Supervisory Patent Examiner, Art Unit 2195                                                                                                                                                                                                        



/H.L./Examiner, Art Unit 2195